Title: To Thomas Jefferson from James Barbour, 18 July 1825
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Washington
July 18h 25
Permit me to introduce to your acquaintance Dr Gunnell, formerly of Virginia, but now a resident of this place—He is respectable alike, for his moral worth and professional acquirements—He visits the University: and feeling for you the same profound regard which is common to the rest of Mankind he is anxious to have the honor of paying you his respects—Hence I have taken the liberty of presenting him to you as every way worthy of your kind attention—I offer you assurances of my very high respectJames Barbour